DixoN, C. J.
Tbe order overruling the demurrer must be reversed, for tbe reason that, at tbe time tbe town meeting in question was held, and the vote taken, there was no law authorizing tbe towns of this state to raise money by taxation to pay bounties to drafted men. Tbe statutes then and theretofore in force only authorized tbe payment of bounties to volunteers, and tbe raising -of money for tbe purpose of giving aid to tbe families of volunteers and of drafted men. Laws of 1864, cb. 39 ; Laws of 1862, Extra Session, cb'. 13; Laws of 1861, Extra Session, cb. 2. Tbe raising of money to be paid to drafted men as bounties, or in consideration of their entering'tbe military service, was not authorized by any act of tbe legislature. This being so, it is clear that the voters or inhabitants of tbe town could levy no tax for tbe purpose of raising money to be paid to drafted men; and, if they, could not levy a tax, it is equally clear that they could not make a promise or enter into a contract binding tbe town to such payment. Their proceedings were simply null and void; and being so, there existed no obligation on tbe part of tbe town to pay the plaintiff and those whose claims be represents, who were drafted meb, prior to tbe passage of tbe act of March 21, 1866. Private Laws of 1866, cb 142. Does that act help tbe case of tbe plaintiff? We pb all enter into no argument to show that if there was no obligation on tbe part of tbe town before the passage of the act, tbe legislature could not, without tbe concurrence of tbe inhabitants or proper authorities of tbe town, originate one upon *364which an action at law as upon a promise may be maintained against the town. This is an elementary principle in the law of this country. If the act be valid for any purpose (and we do not decide it to be invalid), and if the plaintiff has a remedy under it, it must be by some proceeding to compel the levy and collection of the tax. See May v. Holdridge (ante, p. 93), and Broadhead v. Milwaukee, 19 Wis. 624.
By the Court. — Order reversed.